
	

113 HR 4355 : To designate the facility of the United States Postal Service located at 201 B Street in Perryville, Arkansas, as the “Harold George Bennett Post Office”.
U.S. House of Representatives
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4355
		IN THE SENATE OF THE UNITED STATES
		July 15, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To designate the facility of the United States Postal Service located at 201 B Street in
			 Perryville, Arkansas, as the Harold George Bennett Post Office.
	
	
		1.Harold George Bennett Post Office
			(a)DesignationThe facility of the United States Postal Service located at 201 B Street in Perryville, Arkansas,
			 shall be known and designated as the Harold George Bennett Post Office.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Harold George Bennett Post Office.
			
	Passed the House of Representatives July 14, 2014.Karen L. Haas,Clerk
